Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-2, 4-6, 8-10, 12-18 are pending in this Office Action

DETAILED ACTION

Response to Arguments

112 Rejection: 
	The applicant's amendment and remarks filed on 09/10/2021 are persuasive. Therefore the 35 U.S.C. 112 rejection of the previous rejection is withdrawn.

Prior Art Reiection:
	Applicant's arguments to independent claims have been fully considered but they are deemed not persuasive. In remarks applicant argued that the prior art do not teach wherein, when a re-request signal for a certain frame included in the plurality of encoded frames is received from the user terminal device, the processor is configured to re-transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type, and if the certain frame is a frame encoded in a second encoding type, to re-transmit, to the user terminal device, a frame encoded in the first encoding type after the certain frame of encoded frames output from an encoder of the plurality of encoders that encodes the certain frame.
 wherein, when a re-request signal for a certain frame included in the plurality of encoded frames is received from the user terminal device, the processor is configured to re-transmit, to the user terminal device, the certain frame (Hobbs, Col 9 lines 2-4 “detect if image sections are in error, late or dropped. In these cases, remote display decoder 336 communicates with encoding system 316 that the section should be retransmitted. Encoding system 316 either retransmits the requested section or an updated version". Col 12 lines 36-41 “image decoder 700 signals an erroneous image section … signal encoding sequencer 726 for retransmission of lost or corrupt image data … retransmission requests for lost image sections”. Col 6 liens 31-35 “When encoding or communications errors … The system may also periodically re-encode and transmit sections of the frame”.  Col 11 lines 9- 16 “understanding of image type … knowledge of which areas of the frame buffer have been updated to compress image sections or changed areas of the image sections. Note: retransmits the lost section/frame is re-transmit the certain frame)
Hobbs teaches the processor is configured to re-transmit, to the user terminal device, the requested/certain frame but does not explicitly disclose the processor to determine if a frame is encoded in a first encoding type or in a second encoding type to transmit the requested/certain frame if it is a frame encoded in a first encoding type; and if the certain frame is a frame encoded in a second encoding type to transmit to the user terminal device a frame encoded in the first encoding type after the certain/requested frame.
Park teaches the processor is configured to transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type (Park, Fig. 2, 200-218-242. [0005] Digital broadcast transmitters … transmit the compressed digital signals.  [0062] a channel change command is received from a user. [0064] If a video frame extracted from the digital broadcast signal received by the main tuner 102 is an intra-frame (228), the control module 116 decodes the intra-frame (230), and outputs the decoded intra-frame (242). [0051-0053] determines whether … an intra-frame or an inter-frame … Intra-frames can be decoded without reference to other frames … is an intra-frame … output the decoded intra-frame to the output module 110. Note: intra-frame (I-frame) is first type; 
Hobbs teaches the processor is configured to re-transmit, to the user terminal device, the requested/certain frame but does not explicitly teach the processor determine whether a requested/certain frame is intra-frame (first type) or inter-frame (second type) to transmit requested/certain frame. Park teaches the processor determine whether a requested/certain frame is intra-frame or inter-frame to transmit requested/certain frame. The combination of Hobbs and Park teach the processor is configured to re-transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type).
and if the certain frame is a frame encoded in a second encoding type, to re-transmit, to the user terminal device, a frame encoded in the first encoding type after the certain frame of encoded frames output from an encoder of the plurality of encoders that encodes the certain frame (Park, [0005] Digital broadcast transmitters … transmit the compressed digital signals. [0013] outputting video frames while changing channels. Fig.2 232-242. [0064] if the video frame extracted … is an B-frames are decoded with reference to I-frames and P-frames that are temporally previous to or subsequent to the B-frames. [0041] a number of P-frames may be inserted between a pair of adjacent I-frames … a number of P and B-frames inserted before a subsequent I-frame. [0054] received by the main tuner 102 is an inter-frame (P/B-frame)… may result in a frame error or degradation. [0057] The control module 116 may provide an error-concealed video frame … to the output module 110. Note: inter-frame (P/B-frame) is second type; I frame (intra-frame) is the first type. P-frames may be inserted between a pair of adjacent I-frames … a number of P and B-frames inserted before a subsequent I-frame is the first encoding type after the second encoding type; error-concealed video frame method output the inter-frame using the reference to other frames (see above) is re-transmit to the user terminal device, a frame encoded in the first encoding type after a second encoding type; transmit the compressed digital would obviously teach an encoder. Also see Kaya teaches the second encoding type refers to two reference frames ([0190] The B picture is a picture type which performs encoding by the inter picture prediction with the use of two reference frames. [0191] FIG. 3 when the encoding is performed so that one B picture is inserted between I pictures … the odd-numbered original picture (2n-1) is encoded as the B picture and the even-numbered original picture (2n) as the I picture. [0226] encoding is performed … IBPIBPIBP)
Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 6, 9-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US20160007025), in view of Hobbs (US7844848), further in view of Park (US20090015725)

Regarding to claim 1:
Kaya teaches A device, comprising:
a communicator comprising communication circuitry configured to perform communication with a terminal device (Kaya, fig. 56);
a plurality of encoders coupled to the communicator and configured to perform encoding in parallel (Kaya, see Fig. 3, [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002). [0098] supplies two consecutive pictures to the first encoder and the second encoder and makes the encoders perform encoding in parallel. [[0192] The encoding device A (100) encodes every two pictures in parallel); and
a processor configured to:
sequentially allocate frames generated in real time to the plurality of encoders (Kaya [0098] supplies two consecutive pictures to the first encoder and the second encoder. [0191] supplied with an original picture as the encoding target on a time-series basis. [0208] to perform encoding at the same interval as the frame interval of capturing. Fig. 21. [0035] a frame structure of a picture. [0186] a reference picture (reference frame. Note: a picture is a frame), and to control the communicator so that a plurality of encoded frames output in parallel from the plurality of encoders are individually streamed in parallel through a plurality of channels to the user terminal device (see fig. 3 [0098] [109] supplies two consecutive pictures to the first encoder and the second encoder and makes the encoders perform encoding in parallel. Note: Fig. 3 show first and second encoded bit strings connect parallel to output device 104 is parallel through a plurality of channels (Park teaches plurality of channels in below). [0162] the output control device (104) applies time-division multiplexing to the first encoded bit string and the second encoded bit string in a unit finer than a picture, and sends them out to the transmission line as an encoded stream.[0139] a picture decoding device (800, 810) which decodes plural time-series pictures from a first and a second encoded stream supplied. [0154] a receiver … including a picture decoding 
Kaya teaches sequentially allocate frames generated in near real time to the plurality of encoders (Kaya [0208] to perform encoding at the same interval as the frame interval of capturing. Note: encoding at the same interval time as the frame interval of capturing is allocate frames immediate right after the frames is captured. So it teaches allocate frames generated in near real time) but does not explicitly disclose allocate frames in real time.
Hobbs teaches more clearly a processor configured to sequentially allocate frames generated in real time to the plurality of encoders (HobbsCol 8 lines 20-25 “prioritizes the outgoing traffic based on the real-time demands … to encoding system 316 so that suitable encoding methods may be selected. Col 8 lines 63-65 “Traffic manager 318 forwards this status information to the encoding system that adapts the encoding scheme in real-time”
a server and an user terminal (Hobbs, fig. 3 Col 8 lines 1-2  “network controller 320 that manages the transport from host system 300 to remote system 302”. Col3 line 31-32 “the decoder application at the remote user interface (see fig. 3))
wherein, when a re-request signal for a certain frame included in the plurality of encoded frames is received from the user terminal device, the processor is configured to re-transmit, to the user terminal device, the certain frame (Hobbs, Col 9 lines 2-4 “detect if image sections are in error, late or dropped. In these cases, remote display decoder 336 communicates with encoding system 316 that the section should be retransmitted. Encoding system 316 either retransmits the requested section or an updated version". Col 12 lines 36-41 “image decoder 700 signals an erroneous image section … signal encoding sequencer 726 for retransmission of lost or corrupt image data … retransmission requests for lost image sections”. Col 6 liens 31-35 “When encoding or communications errors … The system may also periodically re-encode and transmit sections of the frame”.  Col 11 lines 9- 16 “understanding of image type … knowledge of which areas of the frame buffer have been updated to compress image sections or changed areas of the image sections. Note: retransmits the lost section/frame is re-transmit the certain frame)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Hobbs and apply them on the teachings of Kaya to further implement allocate frames generated in real time and wherein, when a re-request signal for a certain frame included in the plurality of encoded frames is received from the user terminal device, the processor is configured to re-transmit, to the user terminal device, the certain frame.  One would be motivated to do so because in order to improve better system and method to perform remote display decoder communicates with encoding system that the section should be retransmitted (Hobbs, Col 9 lines 2-4).
Hobbs teaches the processor is configured to re-transmit, to the user terminal device, the requested/certain frame but does not explicitly disclose the processor to determine if a frame is encoded in a first encoding type or in a second encoding type to transmit the requested/certain frame if it is a frame encoded in a first encoding type; and if the certain frame is a frame encoded in a second encoding type to transmit to the user 
Park teaches the processor is configured to transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type (Park, Fig. 2, 200-218-242. [0005] Digital broadcast transmitters … transmit the compressed digital signals.  [0062] a channel change command is received from a user. [0064] If a video frame extracted from the digital broadcast signal received by the main tuner 102 is an intra-frame (228), the control module 116 decodes the intra-frame (230), and outputs the decoded intra-frame (242). [0051-0053] determines whether … an intra-frame or an inter-frame … Intra-frames can be decoded without reference to other frames … is an intra-frame … output the decoded intra-frame to the output module 110. Note: intra-frame (I-frame) is first type; Hobbs teaches the processor is configured to re-transmit, to the user terminal device, the requested/certain frame but does not explicitly teach the processor determine whether a requested/certain frame is intra-frame (first type) or inter-frame (second type) to transmit requested/certain frame. Park teaches the processor determine whether a requested/certain frame is intra-frame or inter-frame to transmit requested/certain frame. The combination of Hobbs and Park teach the processor is configured to re-transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type).
and if the certain frame is a frame encoded in a second encoding type, to re-transmit, to the user terminal device, a frame encoded in the first encoding type after the certain frame of encoded frames output from an encoder of the plurality of encoders that encodes the certain frame (Park, [0005] Digital broadcast transmitters … transmit the compressed digital signals. [0013] outputting video frames while changing channels. Fig.2 232-242. [0064] if the video frame extracted … is an inter-frame (P/B-frame). [0052] inter-frames cannot be decoded without reference to other frames [0034] bi-directional frames (B-frames) [0040-0041] B-frames are decoded with reference to I-frames and P-frames that are temporally previous to or subsequent to the B-frames. [0041] a number of P-frames may be inserted between a pair of adjacent I-frames … a number of P and B-frames inserted before a subsequent I-frame. [0054] received by the main tuner 102 is an inter-frame (P/B-frame)… may result in a frame error or degradation. [0057] The control module 116 may provide an error-concealed video frame … to the output module 110. Note: inter-frame (P/B-frame) is second type; I frame (intra-frame) is the first type. P-frames may be inserted between a pair of adjacent I-frames … a number of P and B-frames inserted before a subsequent I-frame is the first encoding type after the second encoding type; error-concealed video frame method output the inter-frame using the reference to other frames (see above) is re-transmit to the user terminal device, a frame encoded in the first encoding type after a second encoding type; transmit the compressed digital would obviously teach an encoder. Also see Kaya teaches the second encoding type refers to two reference frames ([0190] The B picture is a picture type which performs encoding by the inter picture prediction with the use of two reference frames. [0191] FIG. 3 when the encoding is performed so that one B picture is inserted between I pictures … the odd-numbered original picture (2n-1) is encoded as the B picture and the even-numbered original picture (2n) as the I picture. [0226] encoding is performed … IBPIBPIBP)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Park and apply them on the teachings of Kaya- Hobbs to further implement if the certain frame is a frame encoded in a second encoding type, to re-transmit, to the user terminal device, a frame encoded in the first encoding type after the certain frame of encoded frames output from the encoder that encodes the certain frame.  One would be motivated to do so because in order to improve better system and method to determine whether a requested frame is intra-frame or inter-frame to transmit intra-frame without reference to other frames and transmit inter-frame with reference to other frames (Park, [0051-53]).

Regarding to claim 2:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and
the processor is configured to allocate odd-numbered frames of the frames generated in real time to the first encoder and to allocate even-numbered frames to the second encoder (Kaya see Fig. 17 “I encoder”, “P encoder”. [0255] encoding is performed so that two picture types, an I picture and a P picture, are repeated every two pictures like IPIPIP … the original picture (2n-1) is encoded as an I picture, the original picture (2n) as a P picture  . Note: I picture (2n-1) is odd-numbered frames. P picture  (2n) is even-numbered frames.  A picture is a frame. See [0079] each of the time-series pictures is a frame. [0186] a reference picture (reference frame)
Regarding to claim 4:
The server device of claim 1, wherein, when a re-request signal for a certain frame is received from the user terminal device, the processor is configured to first re-transmit the certain frame if the certain frame is an intra frame (Kaya, fig.17. [0156] [0159] outputs a first encoded bit string, creates a reference picture. [0254] The I encoder 030 encodes an I picture, creates a first encoded bit string, outputs it to the output control device 104. Fig. 56 [0164] supplies the first encoded bit stream and the second encoded bit stream to the picture decoding device (805). [0163] The receiver is further comprised of an input control device (801). Note: I picture is intra frame. Output I picture to device 104 which transmit I picture to decoding device 805/receiver 1101 is re-transmit), and if the certain frame is an inter frame, to first re-transmit an intra frame after the certain frame of the encoded frames is output from the encoder that encodes the certain frame (Kaya, fig.17. [0254] The P encoder 031 performs the P-picture encoding … creates a second encoded bit string, and outputs it to the output control device 104. Fig. 56 [0164] supplies the first encoded bit stream and the second encoded bit stream to the picture decoding device Note: P-picture is inter frame. Output P picture to device 104 which transmit P picture to decoding device 805/receiver 1101 is re-transmit. Fig. 56. [0163] The receiver is further comprised of an input control device (801)).
Regarding to claim 6:
A user terminal device, comprising: a display;
a communicator comprising communication circuitry configured to perform communication with a server device (Kaya,fig. 55);
a plurality of decoders configured to perform decoding in parallel (Kaya,fig. 52, I/P decoder 081 and B decoder 082); 
at least one buffer connected to the plurality of decoders (Kaya, [0105-0106] writes the first local decoded picture in the first intermediate buffer (025) … writes the second local decoded picture in the second intermediate buffer (026). Fig. 52); and 
a processor configured to sequentially allocate to a plurality of decoders a plurality of encoded frames output in parallel from a plurality of encoders provided in the server device and streamed individually from the server device (see fig. 57), to store a plurality of decoded frames output in parallel from the plurality of decoders in at least one buffer (Kaya,see fig. 57), and to display the plurality of decoded frames in order on the display based on identification information included in the plurality of decoded frames stored in the at least one buffer (Kaya, fig. 57. [0503] The picture processing device 804 is exemplified by an image display apparatus).
wherein the processor is configured to transmit a re-request signal for a certain frame included in the plurality of encoded frames to the server device when an error occurs in the decoding of the certain frame (Hobbs, Col 9 lines 2-4 “detect if image sections are in error, late or dropped. In these cases, remote display decoder 336 communicates with encoding system 316 that the section should be retransmitted. Encoding system 316 either retransmits the requested section or an updated version". Col 12 lines 36-41 “image decoder 700 signals an erroneous image section … signal encoding sequencer 726 for retransmission of lost or corrupt image data … retransmission requests for lost image sections”. Col 6 liens 31-35 “When encoding or communications errors … The system may also periodically re-encode and transmit sections of the frame”.  Col 11 lines 9- 16 “understanding of image type … knowledge of which areas of the frame buffer have been updated to compress image sections or changed areas of the image sections. Note: retransmits the lost section/frame is re-transmit the certain frame), and to display in order a plurality of frames output from remaining decoders other than the decoder corresponding to the certain frame from among the plurality of decoders (Park, Fig. 1,[0031] The signal-processing module may include a demultiplexer 106 … a decoder 108 which decodes the video frame provided by the demultiplexer 106 … The signal-processing module may include a plurality of hardware decoders. [0033] The output module 110 may include a display device such as a cathode ray tube (CRT), a plasma display panel (PDP), or a liquid crystal display (LCD) which outputs a restored image provided by the decoder 108. [0053] the control module 116 controls the decoder 108 to decode the intra-frame and to output the decoded intra-frame to the output module 110. Also see Fig.2 232-242. [0054-0055] received by the main tuner 102 is an inter-frame (P/B-may provide an error-concealed video frame … to the output module 110.
 [Rejection rational for claim 1 is applicable].
Regarding to claim 9:
[Rejection rational for claim 1 is applicable].

Regarding to claim 10:
[Rejection rational for claim 2 is applicable].

Regarding to claim 12:
[Rejection rational for claim 4 is applicable].

Regarding to claim 14:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and sequentially allocating the frames generated in real time includes allocating a first portion of each of the frames generated in real time to the first encoder and allocating a second portion of each of the frames generated in real time to the second encoder.
Regarding to claim 15:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and the processor is configured to allocate a first set of consecutive frames generated in real time to the first encoder and to allocate a second set of consecutive frames generated in real time to the second encoder ([0098] supplies two consecutive pictures to the first encoder and the second encoder and makes the encoders perform encoding in parallel), wherein the second set of consecutive frames is generated after the first set of consecutive frames (Park, [0072] FIG. 6, reference numeral 308 indicates video frames which have not yet been received, and reference numeral 310 indicates the time when a user issues a channel-change command … it is expected that a next I-frame will be received shortly. Thus, the output of video frames with no frame error or degradation may be postponed until the next I-frame is received).
Regarding to claim 16:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and a plurality of encoded frames output from the first encoder are streamed over a first channel of the plurality of channels and a plurality of encoded frames output from the second encoder are streamed over a second channel of the plurality of channels (Park, [0072] FIG. 6, reference numeral 310 indicates the time when a user issues a channel-change command … it is expected that a next I-frame will be received shortly. Thus, the output of video frames with no frame error or degradation may be postponed until the next I-frame is received).
Regarding to claim 17:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and a plurality of encoded frames output from the first encoder are applied an error correction type that is different from an error correction type applied to a plurality of encoded frames output from the second encoder (Park, ([0010] a TS of a channel adjacent to the channel to be displayed is decoded as a PES, but is not output. When a user changes the channel to a channel adjacent to the channel to be displayed. [0053] received by the main tuner 102 is an intra-frame. [0054] received by the main tuner 102 is an inter-frame … may result in a frame error or degradation. [0072] FIG. 6, reference numeral 308 indicates video frames which have not yet been received, and reference numeral 310 indicates the time when a user issues a channel-change command … it is expected that a next I-frame will be received shortly. Thus, the output of video frames with no frame error or degradation may be postponed until the next I-frame is received). 
Regarding to claim 18:
The control method of claim 9, wherein the frames generated in real time (see mapping in claim 1) and allocated to the plurality of encoders include frames including video data and frames including user interface data, wherein the frames including video data are allocated to one of the plurality of encoders and the frames including user interface data are allocated to another one of the plurality of encoders (see mapping in claim 5), and frames output from each of the plurality of encoders are streamed to the user terminal device over a different channel in parallel (see mapping in claim 1).
Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US 20160007025), in view of Hobbs (US7844848), further in view of Park (US20090015725), further in view of Park (US20100017372).

Regarding to claim 5:
Kaya-Hobbs-Park teaches The server device of claim 1, 
wherein, when a frame including video data and a frame including user interface data provided with the video data is generated (Kaya, [0190] encoding of an I picture, a P picture, and a B picture, respectively. The I picture, the P picture, and the B picture are picture types adopted in a moving image coding system. Hobbs, col 4 line 64-67 “video display sessions ... deliver better video performance”), and to sequentially allocate a frame including the video data to remaining encoders of the plurality of encoders (Kaya, [0190] encoding of an I picture, a P picture, and a a moving image coding system)
Kaya-Nilsson-Kim does not explicitly disclose the processor is configured to allocate a frame including the UI data to onea of the plurality of encoders.
Park teaches the processor is configured to allocate a frame including the UI data to one of the plurality of encoders (Park [0020] FIG. 4 is a block diagram of a UI apparatus [0078] The MPEG processor 430 compresses (or decompresses) and encodes (or decodes) UI data).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Park and apply them on the teachings of Kaya-Hobbs-Park to further implement the processor is configured to allocate a frame including the UI data to one of the plurality of encoders.  One would be motivated to do so because in order to improve better system and method to provide UI apparatus compresses (or decompresses) and encodes (or decodes) UI data (Park, [0078]).

Regarding to claim 8:
[Rejection rational for claim 5 is applicable].

Regarding to claim 13:
[Rejection rational for claim 5 is applicable].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449